         Case 5:19-cv-00755-JKP Document 62 Filed 03/11/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION
DONALD L. HILTON JR,

       Plaintiff,

v.                                                          No. SA-19-CV-00755-JKP

NICOLE PRAUSE, LIBEROS, LLC,

       Defendants.


                                          ORDER


       The parties informed the Court they reached a settlement. ECF No. 60. For this reason,

the Court dismisses any and all claims by all parties related to this action WITHOUT

PREJUDICE.

       Should the parties be unable to execute the settlement within SIXTY (60) days from the

date of this Order, any party may move for an extension of this deadline. If the parties cannot

execute a settlement, any party may move to reopen this action within the deadline imposed

herein. If the Court grants such a motion, the case will be reopened as though it had never been

closed. Unless the Court extends the deadline or a party moves to reopen the case within the

appropriate deadline, this action shall be considered DISMISSED WITH PREJUDICE.

       Any pending motions are DENIED as moot without prejudice to refiling, as needed.

       It is so ORDERED this 11th day of March 2021.



                                    JASON PULLIAM
                                    UNITED STATES DISTRICT JUDGE
Case 5:19-cv-00755-JKP Document 62 Filed 03/11/21 Page 2 of 2
